Order entered March 13, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00331-CV

                   IN RE: KENNETH DEWAYNE EDWARDS, Relator

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F01-21555-W

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                         /David W. Evans/
                                                   ________________________
                                                         DAVID EVANS
                                                         JUSTICE